DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 9-14, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SHAI (US 2011/0007035).
Regarding claim 1, SHAI discloses a ring input device capable of detecting a press input (abstract), comprising: a band mechanism having an outer band 112 and an inner band 114 (Figure 2A- 17D, 22A-22D); a first pressure-sensitive input mechanism formed on the inner band and disposed between the inner band and the outer band (paragraph 8, 184-187, 210, 215-217, 234, 254); and an electronic jewel system 142, 320 communicatively couplable to the band mechanism (paragraph 185-187, 215-217); wherein the first pressure-sensitive input mechanism is configured for providing a first signal to the electronic jewel system for generating a first press input when the first pressure-sensitive input mechanisms is activated (paragraph 8, 184-187, 210, 215-217, 234, 254).
Regarding claim 2, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  SHAI further discloses wherein the first pressure-sensitive input mechanism is configured to act as a bearing for the outer band in addition to generating the first press input (paragraph 190-193, 210, 217, 227).
Regarding claim 3, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  SHAI further discloses wherein the first pressure-sensitive input mechanism is configured to be activated when pressure within a first activation area on the outer band is received (paragraph 224-227, 275, 276).
Regarding claim 5, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  SHAI further discloses wherein the first pressure-sensitive input mechanism is a button bearing (paragraph 174, 208, 236; switch).
Regarding claim 9, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  SHAI further discloses further comprising a plurality of stoppers formed on the inner band on either side of the first pressure-sensing mechanism, the plurality of stoppers configured such that pressure on the outer band at a location offset from the first pressure-sensitive input mechanism causes the outer band to contact one of the stoppers prior to activation of the first pressure-sensitive input mechanism (paragraph 181-184, 216, 225-227; locking mechanism).
Regarding claim 10, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  SHAI further discloses further comprising one or more contact points formed on the inner band and disposed between the inner band and the outer band, the one or more contact points located at areas of the band mechanism insensitive to pressure on the outer band (paragraph 190-193, 210, 217, 227; contact points interpreted as any point between inner and outer band without sensing capabilities).
Regarding claim 11, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  SHAI further discloses further comprising: a second pressure-sensitive input mechanism formed on the inner band and disposed between the inner band and the outer band (paragraph 146, 217, 228); wherein the second pressure-sensitive input mechanism is configured for providing a second signal to the electronic jewel system for generating a second press input when the second pressure-sensitive input mechanisms is activated (paragraph 146, 217, 228; sensor within a designated area).
Regarding claim 12, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  SHAI further discloses wherein the outer band is configured to rotate with respect to the inner band (paragraph 185-187, 216); wherein the electronic jewel system is configured for computing a rotational position of the outer band (paragraph 185-187, 216); and wherein the electronic jewel system is configured for initiating an operation based on the first press input and the rotational position of the outer band (paragraph 185-187, 216).
Regarding claim 13, SHAI discloses a method for detecting a press input on a ring input device (abstract), comprising: providing a first bearing between an outer band 112 and an inner band 114 of the ring input device for enabling rotation of the outer band with respect to the inner band (Figure 2A- 17D, 22A-22D); and generating a first press input when a first pressure applied on the outer band at the first bearing causes a first pressure threshold at the first bearing to be exceeded (paragraph 8, 184-187, 210, 215-217, 234, 254).
Regarding claim 14, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  SHAI further discloses further comprising: providing a first activation area on the outer band, wherein the application of the first pressure within the first activation area causes the first pressure threshold at the first bearing to be exceeded, and wherein the application of the first pressure outside the first activation area prevents the first pressure threshold at the first bearing from being exceeded (paragraph 181-184, 216, 225-227).
Regarding claim 18, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  SHAI further discloses further comprising physically stopping the outer band from activating the first bearing when pressure on the outer band is applied at a location offset from the first bearing (paragraph 181-184, 216, 225-227).
Regarding claim 19, SHAI discloses a ring input device capable of detecting a press input (abstract), comprising: bearing means disposed between an outer band 112 and an inner band 114 of the ring input device for enabling rotation of the outer band with respect to the inner band (Figure 2A- 17D, 22A-22D); means for detecting an application of a first pressure on the outer band at the first bearing; and means for generating a first press input when the first pressure exceeds a first pressure threshold at the first bearing (paragraph 181-184, 216, 225-227).
Regarding claim 20, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  SHAI further discloses further comprising means for physically stopping the outer band from activating the first bearing when pressure on the outer band is applied at a location offset from the first bearing (paragraph 181-184, 216, 225-227).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4, 7, 8, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHAI (US 2011/0007035).
Regarding claim 4, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  SHAI further discloses MATERIAL 
Regarding claim 7, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  However, SHAI does not expressly disclose wherein a material of the inner band, at least around the first pressure-sensitive input mechanism, is selected with a particular rigidity such that pressure on the outer band at a location offset from the first pressure-sensitive input mechanism causes the inner band to deform and contact the outer band prior to activation of the first pressure-sensitive input mechanism.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose such a material since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 
Regarding claim 8, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  However, SHAI does not expressly disclose wherein a material of the inner band, at least around the first pressure-sensitive input mechanism, is selected with a particular rigidity to produce a particular activation area.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose such a material since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 15, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  However, SHAI does not expressly disclose further comprising selecting a material of the inner band, at least around the first bearing, to have a particular rigidity to provide the first activation area on the outer band of about 60 degrees on either side of the first bearing.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose such a material since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 16, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  However, SHAI does not expressly disclose further comprising selecting a material of the inner band, at least around the first bearing, to have a particular flexibility such that pressure on the outer band at a location offset from the first bearing causes the inner band to deform and contact the outer band prior to the first pressure threshold at the first bearing being exceeded.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose such a material since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 17, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  However, SHAI does not expressly disclose further comprising selecting a material of the inner band, at least around the first bearing, with a particular rigidity to produce a particular activation area.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose such a material since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHAI (US 2011/0007035) in view of EIM et al (US 2018/0120891).

Regarding claim 6, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  However, SHAI does not expressly disclose wherein the button bearing is a dome switch.  In a similar field of endeavor, EIM discloses wherein the button bearing is a dome switch (paragraph 130).  Therefore it would have been obvious to a person of ordinary skill in the art to modify SHAI to include the teachings of EIM, since the use of dome switches are well known and conventional in the art and allows input to be provided based on known techniques in the art.  Furthermore, as both inventions are analogous, such a modification would allow switching based on designs disclosed by EIM.
Conclusion

	



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL A BALAOING whose telephone number is (571)272-7317. The examiner can normally be reached 8AM-4AM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH NGUYEN can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIEL A BALAOING/           Primary Examiner, Art Unit 2624